Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested, not found; not landed, not *500found, were not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited it was held that duty .is not assessable upon such portions of the merchandise as were reported by the inspector as not landed, not found; manifested, not found. The protests-were sustained to this extent.